McLemore, J.,
dissenting:
Testator, Thomas Widgeon, who was an illiterate man, executed a will in which he provided for seven children, with reference to six of whom he concludes the devise in each case with this language, “and at his (or her) death I give and devise this property to his (or her) children.” The devises are all copied at length in the majority opinion.
His son, Severn, early in life formed an unfortunate alliance, and wajs married in consequence thereof, soon after which a child, David Crockett Widgeon, was born. The parents never lived together, and in 1896, three years after the enforced marriage, a divorce was granted the wife, in the prosecution of which testator had been actively interested, and had, both before and after the divorce, refused to recognize David Crockett, the issue of the marriage, as his grandson. *1082When he came to provide in his will for the son, Severn, he made a radical change in the language, as compared with that employed in respect to the other six children. Severn was now divorced and his wife married to another.
The clause in question reads as follows:
“5th. I loan to my son Severn the farm where I now live commencing at the railing on the west side of the yard where Geo. Gregory .now lives and running south to the land of M. T. Wilson except the house and lot where John Widgeon now lives the store house and house and lot where F. L. Holland now lives during his natural life and should he marry I give and devise this property to all children lawfully horned unto him. The remainder of this farm I will hereinafter devise.”
It will be observed that while testator in every other instance of a devise to his children disposed of the fee by this fixed phrase, “and at his death I give and devise this property to his children;” in the ease of Severn there is substituted these significant words, “and should he marry I give and devise this property to all children lawfully borned unto him.” That he was not referring to the enforced marriage is conceded, for the will was written some eight years after that event. If he intended to include the child of this marriage, why the change in the language from that employed in respect to all the other devises? If it was not his intention to ignore the first marriage and its fruitage, why make the fee depend upon his marriage at some future date after the will was written? What possible reason could the testator have for giving this disowned grandchild property worth some $30,000', provided Severn should thereafter marry, and make no provision for him if the father failed to enter into a second *1083matrimonial venture? To ask these questions is to answer them. Decedent had in mind children of the future marriage, and realized that to make the same provision for Severn as was used in the devises to his other children would include David Crockett Widgeon, which I thihk he very clearly did not want to do, and thus the change in the language of the fifth paragraph. This conclusion seems irresistible when it is recalled that Jeff Widgeon, a brother of Severn, had been married, had three children and lost his wife before testator’s death, presenting exactly the same situation and possibility of a second marriage with children as obtained in the case of Severn, but without any change in the devise in the will to Jeff, or any reference to a second marriage.
The opinion of the majority in this case gives exactly the same effect to the language contained in the fifth clause as is given to the unconditional devise of the fee in the clauses to the other children. This seems to do violence to the plain intention of the testator, and for that reason I dissent.
I have not referred to the general principles of construction as applied to testamentary dispositions, for they are too well recognized to require restatement.
Jolt, J., concurs.